DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 12, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Refaey et al. (US 2015/0304852 A1), in view of Polepalli et al. (US 2017/0366575 A1).
Regarding claims 1 and 12, El-Refaey discloses a cellular network system comprising:
a cellular network operated by a cellular network provider (par.[0004] teaches a mobile operator);
a secondary operator radio unit (RU) operated by a second operator (par.[0004 and 0015] teaches a private or government operator);
a secondary operator network, in communication with the cellular network operated by the cellular network provider configured to perform  a method for allocating spectrum (par.[0002 - 0004] which teaches shared communication spectrum management) between a cellular network provider (par.[0004 and 0015] which teaches a mobile operator) and a secondary operator (par.[0004 and 0015] which teaches an owner of spectrum (e.g. a governmental entity or private cellular) which leases their bandwidth/spectrum), the method comprising: 
determining, by a component of the secondary operator (fig.1 Spectrum Exchange Coordinator, element 108. Par.[0020] which recites, in part, “In one embodiment, SEC 108 may facilitate the leasing of spectrum owned by spectrum owner 102 to operator 104, as well as the reclaiming of the spectrum by spectrum owner 102 from operator 104.”), that spectrum (par.[0004 and 0015] which teaches leasing spectrum) at a secondary operator radio unit (RU) (fig.1 spectrum owner) is not currently needed (par.[0020] which recites in part, “In one embodiment, SEC 108 may facilitate the leasing of spectrum owned by spectrum owner 102 to operator 104, as well as the reclaiming of the spectrum by spectrum owner 102 from operator 104.”. That is, according to the specification the spectrum owner is able to lease spectrum when it isn’t needed to operator-104. When spectrum is needed, say for instance during an emergency as described in previous paragraphs, the SEC-108 is able to facilitate reclaiming spectrum), wherein: 
the secondary operator RU (fig.1 and par.[0021] which discloses that spectrum owner uses its’ spectrum in order to communicate wirelessly during emergencies, or the spectrum owner may be a private cellular service provider that uses its’ spectrum to communicate wirelessly with private terminals”) is connected with a cellular network of the cellular network provider (fig.1 which discloses system 100 wherein the Spectrum Owner 102 is coupled with an operator such that the spectrum owner is able to lease and retrieve from the operator leased spectrum); 
releasing (fig.1 spectrum leased in element 110), by the component of the secondary operator (fig.1 element 108 as described above wherein the SEC is configured to coordinate leasing of the Spectrum Owners spectrum to the Operator 104, as can be seen in element 110), the spectrum for use by a cellular network operator (fig.1 element 104 which is a cellular operator) such that the secondary operator RU is not permitted to use the released spectrum (fig.1 and par.[0020 – 0021] teaches leasing spectrum and that resources are limited. Thus, when spectrum is leased to an operator the spectrum is not currently usable by Spectrum Owner until the Spectrum Owner can recover/reclaim the leased spectrum); 
communicating, by a cellular network operator RU (fig.1 operator 104 which is a cellular operator and comprised of one or more radio units implicitly), with a first set of user equipment (UE) using the released spectrum (fig.1 and par.[0020] wherein the Operator-104 is configured to communicate wirelessly with users 106), wherein: 
the secondary operator RU and cellular network operator RU are at a same location (fig.6 and par.[0038] which recites, in part, “For a given spectrum owner 102, a series of overlapping station signals must work with the installed BS infrastructure of operator 104 on a band-by-band basis. This is illustrated in FIG. 6 wherein over various regions 600 (e.g., cells) BS pairs may exist, with a BS from the communication infrastructure of spectrum owner 102 (e.g., BS1o, BS2o, BS3o, etc.) being collocated with a BS from the communication infrastructure of operator 104 (e.g., BS1r, BS2r, BS3r, etc.).”. As shown in fig.6 the BS or RU of the Spectrum Owner and Operator are collocated);  
reclaiming (fig.1 which teaches spectrum reclaiming), by the component of the secondary operator (fig.1 element 108 which is used for coordinating spectrum leasing and reclaiming), the spectrum such that the cellular network operator is not permitted to use the reclaimed spectrum (fig.1 wherein the Spectrum Owner may reclaim full spectrum, partial spectrum, co-existence, and/or gradual reclaiming. The office notes that resources which are leased are not usable by the Spectrum Owner, and thus when reclaimed the Operator is unable to use reclaimed spectrum, par.[0021 – 0022]); 
the cellular network operator RU is connected with the cellular network of the cellular network provider (fig.1 wherein the base station of the Operator communicates with the wireless device, and would forward the cellular data received from the user devices to the cellular network);
and communicating, by the secondary operator RU, with a second set of UE using the reclaimed spectrum (par.[0021] which recites, in part, “For example, spectrum owner 102 may be a governmental agency and the leased spectrum may typically be reserved for emergency communications. Thus, spectrum owner 102 may require the ability to reclaim the spectrum given the occurrence of a national emergency.  If spectrum owner 102 is private (e.g., another cellular service provider), the spectrum may be overhead reserved for substantial spikes in communications traffic (e.g., in the occurrence of a traffic “hot spot” during a major event, in the instance of an emergency, etc.).”. Thus, it is shown that the reclaimed spectrum is used for communicating with stations that are not affiliated with Operator-104).
While the disclosure of El-Refaey substantially discloses the claimed invention, and further discloses that the base stations of the Spectrum Owner and the Operator are collocated, they do not disclose:
and the cellular network routes communications from the secondary operator RU to a secondary operator network distinct from the cellular network;
However, allowing base stations RU of different network to be connected and allowing for one of the base stations to route communications for a second operator were well-known before the effective filing date of the instant application.
For example, the disclosure of Polepalli teaches:
and the cellular network routes communications from the secondary operator RU to a secondary operator network distinct from the cellular network (par.[0045] which recites, in part, “the network security device routes network traffic to the cellular modem in order that the private network may keep accesses to the Internet through the cellular data network”).
As discussed above the teachings of El-Refaey disclose allocating spectrum of a public safety network to a cellular network, and the disclosure of Polepalli discloses that a private network (e.g. a public safety or government network) can route communications for another secondary network via a cellular network. The combination of known techniques e.g. leasing resources from one network for use in another network and relaying communications via a cellular network were well-known before the effective filing date of the claimed invention. As each of the prior art documents teach every limitation of the claim, it is shown that each of the elements were known before the effective filing date of the instant application, and the only difference is the combination of “known elements” into a single system. Thus, incorporating the relaying methods as discussed in Polepalli with the method for spectrum arbitrages as discussed in El-Refaey would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to a achieve the predictable result for allowing a private network to reach an additional secondary network to transmit pertinent information and maintain an access with additional secondary network. 
Regarding claim 4 and 15, Polepalli discloses:
wherein the secondary operator network is further configured to process communications of the secondary operator RU using a data center operated by the secondary operator, wherein the data center is distinct from the cellular network of the cellular network provider (par.[0045] which recites, in part, “the network security device routes network traffic to the cellular modem in order that the private network may keep accesses to the Internet through the cellular data network”).

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Refaey and Polepalli as applied to claim 1 above, and further in view of Mukherjee et al. (US 2019/0246335 A1).
Regarding claims 7 and 18, while the disclosure of Refaey and Polepalli and in particular Rafeay teaches sharing spectrum from a private network to a cellular network, however, neither reference discloses:
wherein the cellular network is a 5G New Radio (NR) cellular network.
However, in an analogous art, Mukherjee discloses:
wherein the cellular network is a 5G New Radio (NR) cellular network (par.[0013] which recites, in part, “a gNB 125 for a mobile network operator (MNO) NR RAN 135”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the methods as discussed in Refaey and Polepalli with the 5G network as discussed in Mukherjee. The motivation/suggestion would have been that the inclusion of a 5G network would have been apparent before the effective filing date because 5G networks were in use before the effective filing date of the claimed invention. Further, the disclosure o Refaey does not limit the type of cellular network that a private network can share resources with. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Refaey and Polepalli as applied to claim 1 above, and further in view of Mazahery et al. (WO 2018/022629 A1).
Regarding claim 8, the combination of Refaey and Polepalli disclose claim 1, but do not disclose:
allocating spectrum between the cellular network provider and the secondary operator of claim 1, wherein determining that the spectrum at the secondary operator RU is not currently needed is based on comparing a first amount of spectrum usage to a first threshold value over a first defined period of time.
In an analogous art, the disclosure of Mazahery teaches:
allocating spectrum between the cellular network provider and the secondary operator of claim 1, wherein determining that the spectrum at the secondary operator RU is not currently needed is based on comparing a first amount of spectrum usage to a first threshold value over a first defined period of time (par.[0114] which recites, in part, “When TP A is initiated, block 205, only emergency personnel previously registered or given clearance "on the fly" will be permitted access to the partitioned and reserved network resources. As noted above, TPA will normally be implemented on a single communication channel initially, leaving the remaining channels to general public use. Then, if TPA-use exceeds the capacity of the TPA-allocated network resources another resource can be converted to TPA operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques as discussed in El-Rafaey and Polepalli, with the spectrum leasing as discussed in Mazhery. The motivation/suggestion would have been by slowing allocating resources between system users of each system can be adequately served. 
Regarding claim 9, Mazerhy discloses:
determining that the spectrum at the secondary operator RU is needed based on comparing a second amount of spectrum usage to a second threshold value over a second defined period of time (par.[0114 – 0115] and corresponding disclosure).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Refaey and Polepalli as applied to claim 1 above, and further in view of Yang et al. (US 2019/0166605 A1).
Regarding claim 11 and 20, Refaey teaches spectrum leasing and further discloses that the first operator and second operator are collocated, while Polepalli teaches routing communications of a private operator via a cellular network. While the combination of references disclose claim 1, they do not explicitly disclose:
wherein the secondary operator RU and the cellular network operator RU are attached with a same tower.
However, the technique for collocating multiple RATs was well-known prior to the effective filing date of the claimed invention. 
For example, the disclosure of Yang teaches:
wherein the secondary operator RU and the cellular network operator RU are attached with a same tower (par.[0077] which recites, in part, “However, base stations operating according to multiple radio access technologies may be collocated, such as on the same cell tower or in an adjacent location.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for spectrum leasing as discussed in El-Rafaey with the forwarding of data as discussed in Polepalli, with the collocation of multiple RATs as discussed in Yang. The motivation/suggestion would have been that reuse of cellular tower for multiple RATs of operators lowers financial overhead, and is environmentally responsible. 


Allowable Subject Matter
Claims 2-3, 5-6, 10, 13-14, 16-17, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosik (GB 2492796 A1) “Communication Apparatus Allowing a Secondary User the User the Use of a Communication Capability Until a Primary User Appearance is Predicted”
Bahl et al. (US 2008/0130519 A1) “Media Access Control (MAC) Protocol for Cognitive Wireless Networks”
Smith et al. (US 2013/0190003 A1) “Methods and Systems for Mutiran Dynamic Spectrum Arbitrage”
Kim (US 2011/0014936 A1) “System and Method Cognitive Radio Transmission”
Singh et al. (US 2013/0272219 A1) “Methods and Apparatus for Backhaul Sharing by Femtocells”
Li et al. (US 2016/0127913 A1) “Methods and Nodes for Sharing Frequency Carriers of a Public Safety Network” (see e.g. fig.1 and fig.4 and associated paragraphs).
Van Phan et al. (US 2015/0172896 A1) “Public Safety Service”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411